Citation Nr: 0018083	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of torn anterior cruciate 
ligament and lateral meniscus, status post arthroscopic 
partial meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking an increased disability rating for his service-
connected right knee disorder.


REMAND

Initially, the Board finds the current claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
The claim is well grounded because the veteran is service-
connected for a right knee disorder and has asserted that his 
disability is currently worse than rated.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (stating that, where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, this duty necessitates 
a remand for an updated VA medical examination.  The Court of 
Appeals for Veterans Claims has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Here, the Board finds that no VA examination of the veteran's 
right knee has been accomplished since 1987.  The only recent 
medical evidence in the claims file is a November 1997 
private physician letter indicating that, according to X-
rays, the veteran's right knee had mild spurring at the 
lateral joint line.  There was also some mild lateral joint 
line tenderness, but no instability, effusion, or crepitus.  
The veteran reported swelling, popping, and pain in the knee.

The 1997 private physician letter, while pertinent to this 
claim, is not adequate for VA disability rating purposes.  It 
does not address the evaluation of functional impairment, if 
any, due to pain on motion, incoordination, easy 
fatigability, weakness, or other functional symptoms.  
38 C.F.R. §§ 4.40, 4.45  (1999).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

VA regulations require that the rating of service-connected 
disabilities be based on "accurate and fully descriptive 
medical examinations."  38 C.F.R. § 4.1  (1999).  Here, no 
such examination is of record, save the 1987 VA examination 
report; however, that report is more than 13 years old and 
cannot be considered probative of the current status of the 
veteran's right knee.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (stating that, where an increase in the 
disability rating is at issue, the current level of the 
veteran's disability is the primary concern).

The inadequacy of the current medical evidence of record was 
specifically noted by the veteran's accredited representative 
in its May 2000 written brief presentation.  It was asserted 
that VA had not met its duty to assist the veteran with the 
development of his claim because it failed to schedule him 
for medical examination of his right knee.  The Board agrees. 
In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional recent 
medical records pertaining to his right 
knee disorder.  Alternatively, if he so 
desires, he may submit appropriate 
authorizations for release of records, 
provided by VA, so that the RO may 
attempt to obtain any additional records.  
If VA medical treatment has been recently 
rendered, records of that treatment 
should be obtained from the appropriate 
medical facility.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  The RO should then schedule the 
veteran for VA orthopedic examination of 
his right knee.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  If the veteran 
fails to report for the examination, this 
fact should be documented in the claims 
folder.  All necessary tests, including 
X-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner is requested to review the 
medical evidence in the claims file and, 
then, to examine the veteran's right knee 
in order to ascertain the nature and 
severity of that disability.  Any and all 
manifestations should be evaluated and 
described, including any dislocated 
cartilage; symptomatic removal of 
cartilage; limitation of range of motion; 
or recurrent subluxation or lateral 
instability.  X-rays should be conducted 
to ascertain whether or not the right 
knee has arthritis or any degenerative 
changes.  The existence and severity of 
any functional loss due to pain on 
motion, weakness, instability, 
fatigability, incoordination, or other 
limitation should also be assessed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim for entitlement to an 
increased (compensable) disability rating 
for service-connected residuals of torn 
anterior cruciate ligament and lateral 
meniscus, status post arthroscopic 
partial meniscectomy, right knee, based 
on all the evidence in the claims file.  

4.  If the RO's decision remains 
unfavorable in any way, or represents a 
grant of less-than-complete benefits, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


